*721
ORDER

PER CURIAM.
Kenneth William Newberry appeals from the trial court’s judgment and decree of dissolution of marriage dissolving his marriage to Sherri Elaine Newberry. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.16(b).